Opinion issued April 2, 2009


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-09-00232-CV
____________
 
IN RE WALTER L. BOYAKI, RUBEN P. HERNANDEZ, MIRANDA & BOYAKI, AND
HERIBERTO RAMOS, Relators
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relators have filed a petition for writ of mandamus complaining of Judge Kerrigan’s
January 28, 2009 Sanctions Order and March 9, 2009 Order Denying Motion For
Reconsideration Of Sanctions Order.
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.